 Case 5:18-cr-00035-TBR Document 35 Filed 07/14/20 Page 1 of 4 PageID #: 151




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    PADUCAH DIVISION
                                  CASE NO. 5:18-cr-00035-TBR

UNITED STATES OF AMERICA                                                             PLAINTIFF

v.

DERRICK STARKS                                                                       DEFENDANT


                          MEMORANDUM OPINION AND ORDER

       This matter comes before the Court upon Defendant Derrick Starks’ (“Starks”) pro se

Motion for Home Incarceration. [DN 30.] The government has responded [DN 32] and Starks has

replied. [DN 33.] As such, this matter is ripe for adjudication. For the reasons that follow, Starks’

Motion for Home Incarceration [DN 30] is DENIED.

                                             I. Background

       Starks was indicted on one count of being a felon in possession of a firearm. [DN 1.] He

later pleaded guilty and was sentenced on April 10, 2019 to a 30-month sentence with three years

of supervised release. [DN 27.]

                                           II. Legal Standard

       “The court may not modify a term of imprisonment once it has been imposed except that-

       (1) in any case—

           (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion of
               the defendant after the defendant has fully exhausted all administrative rights to
               appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
               or the lapse of 30 days from the receipt of such a request by the warden of the
               defendant's facility, whichever is earlier may reduce the term of imprisonment (and
               may impose a term of probation or supervised release with or without conditions
               that does not exceed the unserved portion of the original term of imprisonment),
               after considering the factors set forth in section 3553(a) to the extent that they are
               applicable, if it finds that—
              (i) extraordinary and compelling reasons warrant such a reduction”
 Case 5:18-cr-00035-TBR Document 35 Filed 07/14/20 Page 2 of 4 PageID #: 152




18 U.S.C.A. § 3582(c)(1)(A). “Under the [First Step Act], courts are now permitted to “consider

motions by defendants for compassionate release without a motion” by the BOP Director “so long

as the defendant has asked the Director to bring such a motion and the Director fails to or refuses.”

United States v. Logan, 2020 WL 730879, at *1 (W.D. Ky. Feb. 13, 2020).

       When determining whether to grant compassionate release, courts must analyze the

following factors: (1) whether extraordinary and compelling reasons warrant such a reduction; (2)

the applicable policy statements issued by the Sentencing Commission; and (3) the factors set forth

in 18 § U.S.C. § 3553(a). United States v. Marshall, No. 3:16-cr-00004-JHM, 2020 WL 114437,

* 1 (W.D. Ky. Jan 9, 2020) (citing 18 U.S.C. 3582(c)(1)(A)).

       First, the Court must determine whether extraordinary and compelling reasons justify a

sentence reduction. Congress has not defined what constitutes an “extraordinary and compelling”

reason; however, it has charged the Sentencing Commission with “describing what should be

considered extraordinary and compelling reasons for sentence reductions, including the criteria to

be applied and a list of specific examples.” United States v. Webster, No. 3:91CR138 (DJN), 2020

WL 618828, at *4 (E.D. Va. Feb. 10, 2020) (quoting 29 U.S.C. § 994(t)). The Sentencing

Commission commentary provides that extraordinary and compelling reasons may exist due to the

defendant's medical condition:

       A) Medical Condition of the Defendant.
             (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
             illness with an end of life trajectory). A specific prognosis of life expectancy (i.e.,
             a probability of death within a specific time period) is not required. Examples
             include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
             stage organ disease, and advanced dementia.

               (ii) The defendant is-

                       (I) suffering from a serious physical or medical condition,
                       (II) suffering from a serious functional or cognitive impairment, or
 Case 5:18-cr-00035-TBR Document 35 Filed 07/14/20 Page 3 of 4 PageID #: 153




                       (III) experiencing deteriorating physical or mental health because of the
                       aging process, that substantially diminishes the ability of the defendant to
                       provide self-care within the environment of a correctional facility and from
                       which he or she is not expected to recover.

U.S.S.G. 1B1.13.

                                              III. Discussion

A. Exhaustion of Remedies

       “Federal law has long authorized courts to reduce the sentences of federal prisoners facing

extraordinary health conditions and other serious hardships, but only under very limited

circumstances.” United States v. Beck, ––– F.Supp.3d ––––, No. 1:13-CR-186-6, 2019 WL

2716505, at *4 (M.D.N.C. June 28, 2019). Under the First Step Act, courts are now permitted to

“consider motions by defendants for compassionate release without a motion” by the BOP

Director. United States v. Marshall, No. 3:16CR-00004-JHM, 2020 WL 114437, at *1 (W.D. Ky.

Jan. 9, 2020). “Thus, a defendant may directly petition the district court for compassionate release

only if he has either: (1) fully exhausted all administrative rights to appeal the Bureau of Prison’s

(“BOP”) failure to bring a compassionate release motion on his behalf; or (2) filed a request for

compassionate release with BOP and BOP failed to respond within 30 days. 18 U.S.C. §

3582(c)(1)(A); United States v. Eisenberg, No. 16-CR-157-LM, 2020 WL 1808844, at *1 (D.N.H.

Apr. 9, 2020).

       Here, Starks has not provided evidence or even alleged that he has exhausted his

administrative remedies. This Court does not have the authority to waive the requirement of

exhaustion. See United States v. Hofmeister, No. CV 5:16-13-KKC, 2020 WL 1811365, at *2 (E.D.

Ky. Apr. 9, 2020) (“the mandatory language of the statute means a court may not excuse a failure

to exhaust, even to take [special] circumstances into account.”) (internal quotations omitted).

Without evidence that Starks has exhausted his remedies, this Court cannot grant Starks’ motions.
 Case 5:18-cr-00035-TBR Document 35 Filed 07/14/20 Page 4 of 4 PageID #: 154




However, if Starks exhausts his administrative remedies and refiles a motion with the proper

supporting medical evidence, the Court will reconsider his motion. Eisenberg, 2020 WL 1808844,

at *2.

                                           IV. Conclusion

         For the above stated reasons, the Court finds that Starks has failed to exhaust his

administrative remedies. IT IS HEREBY ORDERED that Starks’ Motion for Home Confinement

[DN 30] is DENIED WITHOUT PREJUDICE.

         IT IS SO ORDERED.




                                                                       July 14, 2020




cc: Derrick Starks
    19484-033
    LEXINGTON
    FEDERAL MEDICAL CENTER
    Inmate Mail/Parcels
    P.O Box 14500
    Lexington, KY 40512
    PRO SE
